Name: 2007/98/EC: Commission Decision of 14 February 2007 on the harmonised use of radio spectrum in the 2 GHz frequency bands for the implementation of systems providing mobile satellite services (notified under document number C(2007) 409) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2007-02-15; 2007-08-24

 15.2.2007 EN Official Journal of the European Union L 43/32 COMMISSION DECISION of 14 February 2007 on the harmonised use of radio spectrum in the 2 GHz frequency bands for the implementation of systems providing mobile satellite services (notified under document number C(2007) 409) (Text with EEA relevance) (2007/98/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) Effective and coherent use of radio spectrum is essential for the development of electronic communications services and can help the European Community to stimulate growth, competitiveness and employment; access to spectrum must be eased to improve efficiency, promote innovation as well as greater flexibility for users and more choice for consumers, while taking into account general interest objectives (2). (2) The Commission promotes new and innovative communications systems using any kind of technical platform and capable of providing services in the Member States, regionally or at a pan-European level. (3) In this context, systems capable of providing mobile satellite services (MSS) are seen as an innovative alternative platform able to provide various types of pan-European telecommunications and broadcasting/multicasting services regardless of the location of end users, such as high speed internet/intranet access, mobile multimedia and public protection and disaster relief. These services could improve coverage of rural areas in the Community, thus bridging the digital divide in terms of geography. The introduction of new systems providing MSS would potentially contribute to the development of the internal market and enhance competition by increasing the offering and availability of pan-European services and end-to-end connectivity as well as encouraging efficient investments. (4) Systems capable of providing MSS should include at least one or more space stations and they could include complementary ground components (CGC), i.e. ground based stations used at fixed locations in order to improve the availability of the mobile satellite service in zones where communications with one or several space stations cannot be ensured with the required quality. (5) Radio spectrum is available and planned to be used for MSS in the frequency bands 1 980 to 2 010 MHz and 2 170 to 2 200 MHz (2 GHz bands), in accordance with decisions taken by the International Telecommunications Union (ITU) at the WARC-92. (6) A harmonised and efficient use of the 2 GHz bands for systems providing MSS at regional or pan-European level is necessary, in particular due to the scope of satellite signals, which are by nature crossing national borders. (7) A mandate (3) was issued on 6 October 2005 by the Commission to the CEPT, pursuant to Article 4(2) of Decision No 676/2002/EC, to study the harmonised technical conditions for use of the 2 GHz bands for MSS in the Community. Pursuant to this mandate, the CEPT has submitted its report providing the technical conditions for the use of the 2 GHz spectrum by such systems. (8) The 2 GHz bands are currently unused in most Member States and should, in line with the CEPT technical conclusions, be designated and made available without unnecessary delay in all Member States for systems providing MSS to ensure the development of such systems. (9) CEPT has concluded that the coexistence of systems capable of providing MSS and systems providing terrestrial-only mobile services in the same spectrum in the 2 GHz bands without harmful interference is not feasible in the same geographical area. Consequently, in order to avoid harmful interference to MSS and inefficient use of spectrum, it is necessary to designate and make available the 2 GHz bands to systems capable of providing MSS on a primary basis. This means that where the 2 GHz bands are used by other systems, which are not capable of providing MSS, these other systems should not cause harmful interference to nor claim protection from systems providing mobile satellite services. According to the CEPT, CGCs would not cause harmful interference, as long as they are an integral part of the system providing MSS, are controlled by the resource and network management mechanism of such system, and are operating on the same portions of frequency band as the satellite components of the system. Under these conditions, subject to an appropriate authorisation regime, CGCs could also be utilised even if signals are not transmitted through the satellite components. (10) The results of the work carried out pursuant to the Commission mandate should be applied in the Community. (11) It is appropriate to give priority to systems providing MSS in the 2 GHz bands because other frequency bands, for example those designated for GSM and UMTS/IMT-2000, are available for systems providing terrestrial-only mobile services. (12) Considering the market developments and evolution of technologies, the need for this Decision, as well as its scope and application, may need to be reviewed in the future, based in particular on assessment by the Commission and on information provided by the Member States. (13) The provisions of this Decision should be without prejudice to the granting of authorisations for the use of the 2 GHz bands. (14) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 The purpose of this Decision is to harmonise the conditions for the availability and efficient use of the frequency bands 1 980 to 2 010 MHz (earth-to-space) and 2 170 to 2 200 MHz (space-to-earth) for systems providing mobile satellite services in the Community. Article 2 For the purposes of this Decision, systems providing mobile satellite services are systems capable of providing radiocommunications services between a mobile earth station and one or more space stations, or between mobile earth stations by means of one or more space stations, or between a mobile earth station and one or more complementary ground based stations used at fixed locations. Article 3 1. Member States shall designate and make available as from 1 July 2007 the frequency bands 1 980 to 2 010 MHz and 2 170 to 2 200 MHz for systems providing mobile satellite services. Any other use of these bands shall not cause harmful interference to systems providing mobile satellite services and may not claim protection from harmful interference caused by systems providing mobile satellite services. 2. Any complementary ground based station shall constitute an integral part of the mobile satellite system and shall be controlled by the satellite resource and network management system. It shall use the same direction of transmission and the same portions of frequency bands as the associated satellite components and shall not increase the spectrum requirement of its associated mobile satellite system. Article 4 Member States shall keep the use of the relevant bands under scrutiny and report their findings to the Commission to allow for a review of this Decision if necessary. Article 5 This Decision is addressed to the Member States. Done at Brussels, 14 February 2007. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) Council Conclusions 15530/04 and 15533/04 of 3.12.2004. (3) Mandate to CEPT to study and identify the technical conditions relating to the harmonised approach in the European Union of Mobile Satellite Services in 2 GHz bands (1 980 to 2 010 MHz and 2 170 to 2 200 MHz).